Citation Nr: 1417589	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include residuals of right knee contusion.

2.  Entitlement to service connection for a left knee disorder, to include residuals of left knee arthroscopic meniscetomy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  He also reports having served in the Army Reserve between 1981 and 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board.  In an April 2013 written statement signed by his representative, the Veteran withdrew his request.  Therefore, the request for a hearing has been withdrawn.  The issues currently on appeal were before the Board in September 2013.  The issues were remanded for additional development and have been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a right knee disorder, to include residuals of right knee contusion, that is etiologically related to service.

2.  The evidence of record does not show that the Veteran has a left knee disorder, to include residuals of left knee arthroscopic meniscetomy, that is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include residuals of right knee contusion, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left knee disorder, to include residuals of left knee arthroscopic meniscetomy, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed a letter in February 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records and identified VA treatment records have been associated with the claims file.  The record reflects that the Veteran reports injuring his knees in separate incidents while in the Army Reserve.  The September 2013 Board Remand directed the RO/AMC to send a notice letter to the Veteran requesting information necessary to substantiate his claims for service connection based on Army Reserve service.  The AMC sent a notice letter to the Veteran in October 2013.  The Veteran has not responded with information pertaining to his service in the Army Reserve.  The duty to assist is not a one-way street.  The Veteran has a responsibility to cooperate with the VA in its efforts to assist in the claim's development.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that the VA's duty to assist with respect to obtaining the Veteran's Army Reserve records is complete.

A VA examination was provided in April 2009 in order to ascertain the nature and etiology of the Veteran's claimed disabilities.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination report is adequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background

In his June 2010 substantive appeal, the Veteran alleged that his has a right knee condition that is the result of an injury that occurred in Miami, Florida while he was in the Army Reserve.  The Veteran also alleged that he has a left knee condition that is the result of an injury that occurred when he was leaving his home to report for duty in the Army Reserve.

A review of the service treatment records shows that in March 1998 the Veteran sought treatment for a left knee injury, and he underwent arthroscopic surgery on his left knee in May 1998.  The Veteran was put on physical profile for his knee injury in March 1998, August 1998, and November 1998.  The details of how the Veteran injured his knee are not included in the record.  Indeed, as noted in the September 2013 Board Remand, there is no indication whether the Veteran injured his knee while on Reserve duty, and there are no line of duty determinations included in the record.

In April 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran suffered from a right knee contusion in January 1981 after a motor vehicle accident that occurred in service.  The examiner noted that the Veteran was treated conservatively.  The examiner noted that while working as a press operator in a lumber mill, the Veteran suffered a left knee injury, and subsequently had arthroscopic surgery on his left knee in the late 1990s.  The examiner opined that any right knee disorder was less likely as not related to the knee condition sustained in the motor vehicle accident while in military service.  The examiner also opined that the Veteran's left knee meniscetomy was secondary to his twisting injury incurred while on the job at the lumber mill and it was not related to his right knee condition in any fashion.

In the May 2013 Board Remand, as noted above, the RO/AMC was directed to send notice to the Veteran with information regarding the evidence necessary to substantiate his claims for service connection based on Army Reserve service.  If, and only if, the Veteran provided specific information regarding the dates and location of his purported knee injuries, was the RO/AMC directed to attempt to verify whether the dates provided by the Veteran were during a period of ACDUTRA or INACDUTRA.  As noted above, the Veteran did not respond to the AMC's request for additional information.  Thus, the Board will decide the claim on the evidence of record.

Service Connection Based on Active Duty Service

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disabilities may be subject to service connection based on continuity of symptomatology assuming that they involve arthritis.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that service connection for a right knee disorder and a left knee disorder based on knee injuries incurred during active duty is not warranted.  The Board finds that there is no competent and credible lay or medical evidence of record that would link the Veteran's current right and left knee disorders to an in-service event, nor does he allege such.  Rather, the Veteran alleges that his current disabilities are the result of injuries that occurred while serving in the Army Reserve.  Unfortunately, as discussed in detail below, there is no objective evidence to corroborate that such injuries took place.  An April 2009 VA examination noted that the Veteran suffered from a right knee contusion in a January 1981 motor vehicle accident.  However, the April 2009 VA examiner opined that the right knee disorder is less likely as not related to the knee condition sustained in the motor vehicle accident while in military service.  The April 2009 VA examiner also noted that the Veteran's left knee arthroscopic surgery was secondary to an injury that occurred while working in a lumber mill and was not related to his right knee condition in any fashion.  As there is no objective evidence of an in-service injury that is etiologically related to the Veteran's current knee disorders, the second and third elements of Shedden are not met.

Service Connection Based on Army Reserve Service

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

Presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board finds that service connection for a right knee disorder and a left knee disorder based on knee injuries sustained during service in the Army Reserve is not warranted.  The Board finds that there is no competent and credible lay or medical evidence of record that would link the Veteran's current right and left knee disorders to an injury that occurred in the line of duty during a period of ACDUTRA or INACDUTRA.  While the Veteran has reported that he sustained an injury to each knee during a period of training for the Army Reserve, as noted above there is no objective evidence of such an injury.  The Board cannot ignore a Veteran's testimony simply because the Veteran is an interested party.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As noted above, the duty to assist is not a one-way street.  The Veteran has a responsibility to cooperate with the VA in its efforts to assist in the claim's development.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran was given the opportunity to provide information regarding his alleged injuries that occurred during periods of service other than active duty.  However, the Veteran has failed to respond.       

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a right knee disorder, and entitlement to service connection for a left knee disorder, is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disorder, to include residuals of right knee contusion, is denied.

Entitlement to service connection for a left knee disorder, to include residuals of left knee arthroscopic meniscetomy, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


